DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 16, 2020 has been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joel Armstrong (Reg. 36,430) and Travis Howell (Reg. 73,150) on June 4, 2021.

The application has been amended as follows: 
In the claims:
Claim 52. (Currently Amended) A non-transitory recording medium having recorded therein an encoding program that causes a processor to execute the encoding method according to claim 50.
Claim 53. (Currently Amended) A non-transitory recording medium having recorded therein a decoding program that causes a processor to execute the decoding method according to claim 51.

Allowable Subject Matter
Claims 28-53 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 28, 50 and 52, the main reason for allowance is because the prior art of record, Yamamoto (US 2006/0119712 A1) teaches an encoder (81 in fig. 8), comprising: a correction unit (33) configured to execute gradation correction on RAW image data from an image capture element having optical black on the basis of a gamma coefficient (¶ 0087-0088, 0118); and an encoding unit (82) configured to encode gradation correction RAW image data that has undergone gradation correction by the correction unit (¶ 0118). Also, Uemura (US 2014/0313390 A1) teaches the concept of performing gamma correction and optical black reduction processing on raw data (¶ 0082, 0319).  However, the prior art of record, either alone or in combination, fails to teach or reasonably suggest, including all the limitations of the present application, that the correction unit is configured to execute first gradation correction for a first interval in which the input signal level of the RAW image data is less than the optical black value, and executes second gradation correction for a second interval in which the input signal level of the RAW image data is in at least a portion of a range from the optical black value to a maximum value as claimed.

Regarding claims 41, 51 and 53, the main reason for allowance is because the prior art of record, Ando (US 2015/0319444 A1) teaches a decoder (Fig. 1: 114) receiving encoded RAW image data resulting from encoding RAW image data (113; ¶ 0053, 0054, 0071), decode the encoded RAW image data acquired by the acquisition (¶ 0049, 0053, 0054).  Yamamoto (US 2006/0119712 A1) teaches an encoder (81 in fig. 8), comprising: a correction unit (33) configured to execute gradation correction on RAW image data from an image capture element having optical black on the basis of a gamma coefficient (¶ 0087-0088, 0118); and an encoding unit (82) configured to encode gradation correction RAW image data that has undergone gradation correction by the correction unit (¶ 0118). Also, Uemura (US 2014/0313390 A1) teaches the concept of performing gamma correction and optical black reduction processing on raw data (¶ 0082, 0319).  However, the prior art of record, either alone or in combination, fails to teach or reasonably suggest, including all the limitations of the present application, that the inverse correction unit is configured to execute first inverse gradation correction for a first interval in which the input signal level of the gradation correction RAW image data is less than a prescribed value, and execute second inverse gradation correction for a second interval in which the input signal level of the RAW image data is in at least a portion of a range from the prescribed value to a maximum value as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311.  The examiner can normally be reached on 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
June 4, 2021